DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 11 have been fully considered but they are not persuasive. Applicant argues that Ross et al. explicitly discloses the core 130 as being affixed. However, examiner highlights that the cited sections of Ross et al. ([0075] and [0079]) state: “The resilient core 130 may be adhered or bonded to the upper and lower retaining members 31 and 81 in any desired manner”. The use of ‘may’ means this is not a requirement, nor does this explicitly disclose these design features must be present. Additionally, the next sentence in [0075] states: “It is contemplated that the resilient core 130 could be insert molded, transfer molded, or injection molded between the upper and lower members 31 and 81 by injecting the material for the core through one of the openings 56 or 104 in the upper and lower retaining members.” Examiner has specifically pointed out this sentence as teaching that the cranial plate is not connected to core as Ross et al. teaches the core possibly produced through injection molding using the upper and lower members. Following the well-known, general process of injection molding, examiner has interpreted this statement as follows (since Ross et al. does not further detail the process): resilient core can be injection molded between upper and lower members by injecting the not be able to achieve the states shown in figs. 9 and 10 of Ross et al.). 
Additionally, examiner does not understand what the presence of openings 56 and 104 changes about how the device works or moves. If the specific movement of applicant’s invention is fundamental and distinguishing, the examiner strongly encourages applicant to do so. As it stands now, independent claims 1, 14, 22 pertain to the design and structure of the prosthesis and the only movement claimed is that the 
	Finally, regarding the objection of claim 9: if applicant believes the suggested change would make the sentence grammatically incorrect, then there is no requirement or obligation to do so. 
Applicant’s arguments that claims 2, 3, 9-13, 15-21 are allowable due to the perceived allowability of independent claims 1 and 14 have been fully considered but are not found to be persuasive for at least the above reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2006/0149273 A1) in view of Kuras et al. (US 2008/0319548 A1).
Regarding claim 1, Ross et al. disclose an intervertebral disk prosthesis, comprising a caudal plate fig. 1 (80), a cranial plate fig. 1 (30), and an elastic core fig.1 (130) formed between the caudal plate and the cranial plate, characterized in that the caudal plate has a cavity fig. 4 (84) on a side facing the cranial plate, wherein the core is integrally connected to the cavity of the caudal plate, wherein the core is injected or cast into the cavity [0075] and the cranial plate is not connected to the core [0075 where “injection molding” the core using the upper and lower members as molds would result in 3 pieces], wherein on the side facing the cranial plate, the core is formed to be arched in a longitudinal direction and a transverse direction [0080-0086, as the core’s ‘concave surfaces 154’ would be arched in all dimensions]… 
However, Ross et al. do not explicitly disclose wherein the cranial plate has at least one guiding pin, which movably engages with a guiding contour of the core, wherein the guiding pin essentially has a cross shape in a cross-section, and the guiding 
Kuras et al. disclose wherein the cranial plate fig. 5 (22) has at least one guiding pin fig. 5 (96), which movably engages with a guiding contour fig. 5 (110) of the core, wherein the guiding pin essentially has a cross shape in a cross-section fig. 7 , and the guiding contour of the core is formed as a cavity formed to be complementary to the cross shape figs. 5 and 7 [0071].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ross et al. with those of Kuras et al. as it is taught by Ross et al. that the surface of the mounting member may have any desired configuration [0086] for the purpose of allowing the device core to deform/deflect into the surface cavity ( see figs. 9 and 10 (154) of Ross et al.), limiting movement between the cranial and caudal plates. This is also the goal taught by Kuras et al. [0082-0083] using projections and corresponding cavities. It would have been obvious to modify the design of Ross et al. to have the guide pin/guiding contours be in the shape taught by Kuras et al. as these features both achieve the goal of allowing deformation of the core into a space when forces are applied to the bones associated with the device, thereby limiting movement between the cranial and caudal plates. 
Regarding claim 2, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the core is injected or cast into the cavity [0075 of Ross et al.] by means of a primary shaping method, particularly preferred is injected or case in by means of a plastic injection molding [0076 of Ross et 
Regarding claim 3, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the core has viscoelastic properties and/or is made of an elastomer, in particular of silicone or PCU [0076, 0077 of Ross et al.].
Regarding claim 9, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that a side of the caudal plate facing a bone and/or a side of the cranial plate facing a bone have a tooth system fig. 5 (38) of Ross et al. and/or corrugation [0048 of Ross et al.]. 
Regarding claim 10, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 1, characterized in that the cavity of the caudal plate fig. 4 (81, 84) of Ross et al., an undercut fig. 4 (120, 122) of Ross et al. is formed at least in sections, in particular over an entire circumference [0071-0074 of Ross et al.]. 
Regarding claim 11, Ross et al. and Kuras et al. disclose a method for producing an intervertebral disk prosthesis, in particular the intervertebral disk prosthesis according to claim 1, characterized by the method steps of: a) providing the caudal plate fig. 1 (80) of Ross et al. comprising a cavity fig. 4 (84) of Ross et al. preferably having an undercut fig. 4 (120, 122) of Ross et al. at least in sections, b) injecting or casting an elastic, in particular viscoelastic material into the cavity, and forming the elastic, in particular viscoelastic core [0075-0077 of Ross et al.]. 

Regarding claim 14, Ross et al. disclose an intervertebral disk prosthesis, comprising a caudal plate fig. 1 (80), a cranial plate fig. 1 (30), and an elastic core fig.1 (130) formed between the caudal plate and the cranial plate, characterized in that the caudal plate has a cavity fig. 4 (84) on a side facing the cranial plate, wherein the core is integrally connected to the cavity of the caudal plate, wherein the core is injected or cast into the cavity [0075] and the cranial plate is not connected to the core [0075 where “injection molding” the core using the upper and lower members as molds would result in 3 pieces], wherein on the side facing the cranial plate, the core is formed to be arched in a longitudinal direction and a transverse direction [0080-0086, as the core’s ‘concave surfaces 154’ would be arched in all dimensions]… 
However, Ross et al. do not explicitly disclose wherein the cranial plate has at least two guiding pins, which movably engages with a guiding contour of the core, and the guiding contour of the core is formed as at least two curved, in particular kidney-shaped cavities. 
Regarding claim 14, Kuras et al. disclose wherein the cranial plate has at least two guiding pins figs. 5 and 7 (96), which movably engages with a guiding contour fig. 5 (110) of the core. 

However, Ross et al. and Kuras et al. do not specifically disclose the guiding contour of the core being formed as at least two curved, in particular kidney-shaped cavities. It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to design the guiding contour in a kidney shape, since applicant has not disclosed that such feature solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of defining movement of plates/pins by restricting movement with the shape of the contour. 
Regarding claim 15, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 14, characterized in that the core is injected or cast into the cavity by means of a primary shaping method [0075 of Ross et al.], particularly 
Regarding claim 17, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 14, characterized in that a side of the caudal plate facing a bone and/or a side of the cranial plate facing a bone have a tooth system and/or corrugation fig. 5 (38) of Ross et al. [0048 of Ross et al.]. 
Regarding claim 18, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 14, characterized in that in the cavity of the caudal plate fig. 4 (81, 84) of Ross et al., an undercut fig. 4 (120, 122) of Ross et al. is formed at least in sections, in particular over an entire circumference [0071-0074 of Ross et al.]. 
Regarding claim 19, Ross et al. and Kuras et al. disclose the intervertebral disk prosthesis according to claim 14, characterized by the method steps of: a) providing the caudal plate fig. 1 (80) of Ross et al. comprising a cavity fig. 4 (84) of Ross et al. preferably having an undercut fig. 4 (120, 122) of Ross et al. at least in sections, b) injecting or casting an elastic, in particular viscoelastic material into the cavity, and forming the elastic, in particular viscoelastic core [0075-0077 of Ross et al.]. 
Regarding claim 21, Ross et al. and Kuras et al. disclose the method according to claim 19, characterized by c) applying the cranial plate onto the core such that at least .
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2006/0149273 A1) and Kuras et al (US 2008/0319548 A1). as applied to claim 11 above, and further in view of Kelly et al. (US 2004/0054411 A1).
Regarding claim 12, Ross et al. and Kuras et al. disclose the method according to claim 11.
However, Ross et al. and Kuras et al. do not explicitly disclose prior to step b), the caudal plate is put into a mold, in particular in an injection molding tool. 
Regarding claim 12, Kelly et al. disclose prior to step b), the caudal plate is put into a mold, in particular in an injection molding tool [0046, 0047].  	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ross et al. and Kuras et al. with those of Kelly et al. as the technique taught by Kelly et al. is a well-known technique of manufacturing one or more parts for a device through injection molding. While Ross et al. does not specifically discuss all the steps of injection molding the core into the cavity of the caudal plate, it is taught by Kelly as a well-known process to place the manufactured cap (equivalent to a caudal plate) into the mold cavity and inject the core material into the mold cavity.

Regarding claim 20, Kelly et al. disclose prior to step b), the caudal plate is put into a mold, in particular in an injection molding tool [0046, 0047]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ross et al. and Kuras et al. with those of Kelly et al. as the technique taught by Kelly et al. is a well-known technique of manufacturing one or more parts for a device through injection molding. While Ross et al. does not specifically discuss all the steps of injection molding the core into the cavity of the caudal plate, it is taught by Kelly as a well-known process to place the manufactured cap (equivalent to a caudal plate) into the mold cavity and inject the core material into the mold cavity.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 2006/0149273 A1).
Regarding claim 22, Ross et al. disclose an intervertebral disk prosthesis, comprising a caudal plate fig. 3 (80), a cranial plate fig. 3 (30), and an elastic core fig. 3 (130) formed between the caudal plate and the cranial plate, characterized in that the caudal plate has a cavity fig. 4 (84) on a side facing the cranial plate, wherein the core is integrally connected to the cavity of the caudal plate [0075], and wherein the cranial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775